Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/22 has been entered. 

Response to Arguments
Applicant’s amendments and remarks filed on 04/27/22 have been entered and fully considered and are found convincing. The grounds of rejection set forth in the previous office action are withdrawn as noted below.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 24-28 and 30-42, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103.  Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 24-25 and 30-42 has been withdrawn. The prior art of record, either alone or in combination, fails to teach or suggest “the determination of a global text angle based on the one ore more candidate text angles, wherein the global text angle is the candidate text angle of the one or more candidate text angles with a greatest number of pixels that contain text of the subset of components”. Upon further search and consideration, CN 109657629 A, see 0037-0038 and 0129-0130, teaches the calculation of the deviation value between an inclination angle of each connection line between each candidate text frame in the initial text area and the average angle, and breaking a connection line corresponding to a deviation value greater than the preset deviation threshold value to form one or multiple target text areas, but does not teach the limitations as indicated above. 

Allowable Subject Matter
Claim(s) 24-28 and 30-42 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the “the determination of a global text angle based on the one or more candidate text angles, wherein the global text angle is the candidate text angle of the one or more candidate text angles with a greatest number of pixels that contain text of the subset of components”; as described above in section 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661